Title: To James Madison from Hugh Williamson, 2 July 1789
From: Williamson, Hugh
To: Madison, James


Dear sir
Baltimore. 2nd July 1789
The Post Master at Peters burg informed me on this Day Week that a Letter in your Hand for me had but two days before that passed through his Hands. I verily believe that unless you can persuade Congress seriously to take up & agree to some such Amendmts as you have proposed North Carolina will not confederate but of this more particulars when I have the Pleasure of seeing you which I hope will be about the End of next Week.
